Title: Editorial Note
From: 
To: 


                        Early in his tenure as secretary of state, Jefferson began to  preserve his reactions to national events. He recorded discussions in and out of government, gossiped about his political enemies, and documented his growing suspicion that Treasury Secretary Alexander Hamilton was employing corrupt means to steer the American  republic in a more monarchical and elitist direction. In these “ragged, rubbed, & scribbled” scraps, Jefferson expressed his frustration that President George Washington did not share his mistrust of Hamilton, scorn for Secretary of War Henry Knox, and irritation that Attorney General Edmund Randolph did not always support him in the cabinet. The first of the memorandums,  Notes of a Conversation with Alexander Hamilton, is dated 13 Aug. 1791. It and its fellows are printed at their appropriate chronological locations within the First Series of the Papers of Thomas Jefferson.
                        A little less than a decade after resigning his State Department post in 1793, Jefferson had the collection bound into three volumes with marbled covers, probably after learning that the Federalist John Marshall was beginning to write The Life of George Washington, 5 vols. (Philadelphia, 1804–07; Sowerby,E. Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson, 1952–59, 5 vols. no. 496; Poor, Jefferson’s LibraryNathaniel P. Poor, Catalogue. President Jefferson’s Library, 1829, 4 [no. 133]). Later disbound and dispersed among the rest of his papers at the Library of Congress, the original arrangement included Jefferson’s official reports and much of his correspondence as secretary of state interfiled with less formal and more colorful material. Although he failed in multiple attempts to induce others to compose a competing Republican history of Washington’s administration, Jefferson clearly hoped that his collection as a whole would be accessible to and used by future historians to delineate the ideological fault lines of the 1790s. His grandson Thomas Jefferson Randolph created a stir when he selected many of the private jottings and included them, along with similar notes from 1797 to 1806, in the final section of the first printed edition of Jefferson’s writings in 1829. These documents have been a major and hotly debated source on the first Washington presidential term ever since. Designated by Randolph as “Anas,” a term never used by Jefferson and meaning “table talk” or “anecdotes,” they have been included under this name  (accompanied by a shifting array of similar material from Jefferson’s vice-presidential and presidential years) in all subsequent, large-scale editions of his papers (PTJJulian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, eds., The Papers of Thomas Jefferson, 1950– , 41 vols., 22:x–xi, xxxix, 33–8; J. Jefferson Looney, “‘Merely Personal or Private, with Which We Have Nothing to Do’: Thomas Jefferson’s Autobiographical Writings,” in Thomas Jefferson’s Lives:
Biographers and the Battle for History, ed. Robert M. S. McDonald
[2019], 25–46;
TJRThomas Jefferson Randolph, ed., Memoir, Correspondence, and Miscellanies, from the Papers of Thomas Jefferson, 1829, 4 vols., 4:443–523; HAWHenry A. Washington, ed., The Writings of Thomas Jefferson, 1853–54, 9 vols., 9:87–211; Ford, Paul Leicester Ford, ed., The Writings of Thomas Jefferson, Letterpress Edition, 1892–99, 10 vols. 1:154–339; L & BAndrew A. Lipscomb and Albert E. Bergh, eds., The Writings of Thomas Jefferson, Library Edition, 1903–04, 20 vols., 1:263–492; OEDJames A. H. Murray, J. A. Simpson, E. S. C. Weiner, and others, eds., The Oxford English Dictionary, 2d ed., 1989, 20 vols., “ana”).
                    